Title: To Thomas Jefferson from George Washington, [30 March 1792]
From: Washington, George
To: Jefferson, Thomas


          
            Friday Morning [30 Mch. 1792]
          
          The enclosed Instrumt. does not accord with my recollection of Mr. Blodgets proposed Loan, and I confess I had much rather see a clear expression of the intention than to meet an explanation of it afterwards by one of the parties, to the contract.
          The number of Lots to be Mortgaged I do not positively recollect, but sure I am one half were to be North of an East and West line from the Presidents House. I do not remember that the words “valuable Lots” were inserted in the proposition of Mr. Blodget and think the Mortgaged Lots were releasable by the substitn. of other[s.]—If therefore the subsequent instrument should not place these matters in a very precise point of view, a foundation will be laid for much discontent, and probably disputes.
          Did you see Mr. White yesterday? And in that case what was his opinion respecting M——n’s acceptance in the manner suggested?
        